NOURSE, J.
In her first cause of action plaintiff sued for $1,000 on the theory that defendant had obtained that sum in the nature of an undisclosed profit as plaintiff’s agent in the consummation of a sale of personal property. In her second cause of action she sued on a common count for money had and received, on the same theory. The case was tried before the court and resulted in a judgment for the defendant.
The trial court found that defendant had not acted as plaintiff’s agent in the transaction and that she had not received any money for the use or benefit of the plaintiff. The evidence fully supports both findings. Having failed to prove the agency the entire case falls.
Judgment affirmed.
Sturtevant, J., and Koford, P. J., concurred.